Mr. Justice Wolf
delivered the opinion of the court.
The only difference in the principle involved in this case and that of the Isabella Grove v. Registrar of San Juan, Section 2, ante, p. 240, is that there the registrar much more properly recorded the deed with a curable defect. This action emphasizes the fact that questions of this kind are not submitted to the registry. In this case the registrar was probably satisfied independently of the title presented that the corporation had complied with the law, but in the former case the registrar had no personal knowledge one way or another. The actual information from the record in either case was the same. The note of the registrar in this case says that it does not appear that the company was a domestic corporation or authorized to do business in Porto Rico. As the deed offered was the acquisition of a piece of property, the registrar should have recorded the same without the necessity of an inquiry into whether or not the corporation had complied with the laws regarding foreign corporations, to which class the appellant belonged as shown by the deed. For these reasons and those more extensively set forth in the case of Isabella Grove v. Registrar of San Juan, supra, the note must be

Reversed.

*246Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.